Order entered August 31, 2022




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                        No. 05-22-00576-CV

                                JASON LEE ROCK, Appellant

                                                    V.

                         BENGAL BROKERAGE, LLC, Appellee

                    On Appeal from the County Court at Law No. 7
                                Collin County, Texas
                        Trial Court Cause No. 007-00956-2022

                                                ORDER

        By order dated August 10, 2022, we ordered appellant1 to provide, by

August 22, written verification that he has paid the fee for the clerk’s record. He

failed to comply. The Court has since learned that appellant appealed from the

justice court to the county court by filing a Statement of Inability to Pay which was




1
  Jason Lee Rock filed a pro se notice of appeal. Although the notice of appeal listed other parties, it was
signed only by him and, therefore, he is the only appellant.
not challenged.2 Accordingly, appellant is allowed to proceed without payment of

costs. See TEX. R. APP. P. 20.1(b)(1).

          We ORDER Collin County Clerk Stacey Kemp to file the clerk’s record

without cost within twenty days of the date of this order. We ORDER Shawn

Grant, Official Court Reporter for County Court at Law No. 7, to file, within

twenty days of the date of this order, either the reporter’s record or written

verification that appellant has not requested the record. We caution appellant that

should we receive written verification of no request, we will order the appeal be

submitted without the reporter’s record. See id. 37.3(c).

          Before the Court is appellee’s August 24, 2022 motion to dismiss the appeal

for want of prosecution. We DENY the motion.

          We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Kemp; Ms. Grant; and, all parties.



                                                            /s/      KEN MOLBERG
                                                                     JUSTICE




2
    At the Court’s request, a supplemental clerk’s record with the Statement of Inability has been filed.